In an action, inter alia, to foreclose a mortgage, the defendant Columbia Equities, Ltd., appeals from a judgment of the Supreme Court, Westchester County (Nicolai, J.), entered September 21, 2004, which, upon an order of the same court (Murphy, J.) dated March 25, 2004, granting that branch of the plaintiff’s motion which was for summary judgment, awarded foreclosure and sale of the subject property.
Ordered that the judgment is affirmed, with costs.
Pursuant to the doctrine of law of the case, judicial determinations made during the course of a litigation before final judgment is entered may have preclusive effect provided that the parties had a full and fair opportunity to litigate the initial determination (see Purpura v Purpura, 21 AD3d 542 [2005]; Stone v Stone, 19 AD3d 404 [2005]; Engel v Eichler, 300 AD2d 622, 623 [2002]). The issues raised by the appellant on this appeal are the same as those raised by it and addressed by this Court on a prior appeal (see Marcus Dairy v Jacene Realty Corp., 298 AD2d 366 [2002]). Since the appellant had a full and fair opportunity to litigate these issues, it is precluded from relitigating them. Miller, J.P., Mastro, Fisher and Lunn, JJ., concur.